EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a projector comprising: a first detection section which has a first sensor provided to the enclosure, and has a first detection axis as a central axis of a first detection range as a detection range of the first sensor; and a second detection section which has a second sensor provided to the enclosure, and has a second detection axis as a central axis of a second detection range as a detection range of the second sensor, wherein a distance of the first detection range from the first sensor in the first detection axis of the first detection section is longer than a distance of the second detection range from the second sensor in the second detection axis of the second detection section, as claimed in combination with the rest of the claim limitations, so as to enable detection of the presence of a human and a foreign matter different in distance from the enclosure from each other thus enabling a more versatile projector. 
Claims 2-10 are allowable based on their dependency.
	Prior art reference, Yanagihara et al (JP) 2014/191014 A) discloses a projector 100 includes an illumination unit 12 that emits light, a light modulation unit 14 that modulates the light from the illumination unit 12 according to image information, a projection unit 16 that projects the light from the light modulation unit 14, a housing part 20 that accommodates the illumination unit 12, light modulation unit 14, and projection unit 16, an illuminance detection unit 30 that has an illuminance sensor 32 and detects the illuminance of the surroundings, and a foreign matter detection unit 40 that has a plurality of foreign matter detection sensors 42 and 44 and detects the presence of foreign matters on the outside of the housing part 20.  However, the object within the same detection range can only be detected by the sensor provided instead of the illuminance sensor and the foreign matter detection sensor.

    PNG
    media_image1.png
    611
    301
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    301
    395
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurozuka et al (US 2009/0147224 A1) discloses an image projection apparatus according to the present invention includes a light source for outputting laser light and a mirror section for reflecting and projecting the laser light having been output from the light source, and displays an image with at least a portion of the projected laser light. The image projection apparatus includes a detection section for detecting at least a portion of the laser light returning from a projection direction of the laser light, and a calculation section for determining an image displayable region based on the detected light. The mirror section reflects at least a portion of the laser light returning from the projection direction of the laser light so as to be led into the detection section.

    PNG
    media_image3.png
    380
    400
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/F.P.B./Examiner, Art Unit 2884